: On Habeas Corpus of Negro Nelly.
IT appearing to the Court, and the faid Edmund Bain* bridge conceding, that the laid Negro Nelly was formerly the Property of Edmund Bainbridge, the elder, •f Maidenhead, deceafed, who let Ms Daughter Abigail, *9late the Wife of Thomas Biles, of Bucks County in Pcun-fylvania, deceafed, gave her when very young; that many Years afterwards he made his Will and bequeathed her to his faid Daughter Abigail, during the Life of his faid Daughter, and to her lilue, and did further order, that if ilie fhould die childlels, then the faid Negro Nelly fhould be fold, and the Money appropriated as mentioned in his faid Will; that the faid Abigail Biles who furvived her Hufband and her Father, did by her Will dated 30th April 1779, fet forth and declare, that the faid Negro Nelly had by her faid Father been preiented to her on a New-Year’s Day, when ilie was a Child, and therefore, both from that Gift and from bringing her up, hie had a better Right to difpofe of her than any other Perfon, and did therein order and direct, that the laid Negro Nelly fhould be manumitted and let free, a thing which ilie had very much at Heart; that the ibid Negro Nelly refided in the State of Pennfylvania at the Time of the paffing of the Act for the gradual Abolition of Slavery, lit March, 1780, and until thefirft of November in the fame Year, the Term and Period allowed and fixed in the faid Aft for regifterbg Slaves and for feme Time afterwards ; that ilie was not regiitered as the faid Act requires, and that file is not within, the Exceptions iped-fied therein.
⅛: The Court having fully confidered the Premifes, are unanimoujly of Opinion, That the Marsumiffion of the laid Negro Nelly by the faid Abigail Biles, Daughter of the afore faid Edmond Bainbridge, is good in Law agaiidt' all Perfons claiming under either of them ; the faid Edmund Bainbridge, having given her to his faid Daughter, when ilie the faid Negro Nelly was a Child, and his faid Daughter having directed by her Will that die fhould be manumitted; and further that the faid Negro Kelly, not having been regiitered as the above mentioned Ad of the State of Pennfylvania requires, and thercioie entitled to Freedom in that State, is not by Law put íu a ■worfe Situation here : It is therefore Ordered, 1 hat the faid Negro Nelly be difeharged and fet at Liberty from the laid Edmund "Bainbridge. On Motion of Mr. Morri? for Mr. Houfion-